COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 MASON RAY SADLER,                               §
                                                                 No. 08-12-00203-CR
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                                 219th District Court
 THE STATE OF TEXAS,                             §
                                                               of Collin County, Texas
                   Appellee.                     §
                                                                 (TC#219-81222-09)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of the trial

court should be modified. We therefore modify the judgment of the trial court to delete the order

taxing the cost of Appellant’s court-appointed attorney against Appellant and delete the $425.50

charge of attorney’s fees from Appellant’s bill of costs. We therefore affirm the judgment of the

trial court as modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF AUGUST, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.